RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31-May-2022 has been entered.
This communication is responsive to the amendment filed 31-May-2022 with respect to application 16/946,802 filed 7-July-2020.  
Applicant has amended claims 1-4, 6, 12, 16-18, 20, 21, 26, 28, 29 and 31.
Claims 1-4, 6-10 and 12-32 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claims 1, 2, 12, 16, 20 and 26 because of the following informalities:  
Claims 1, 2, 12, 16, 20 and 26 recite in part, “….direction of movement of VRU device.”, [last line] and which should be: “movement of the VRU device.”.  
Appropriate correction is required.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 20-25, 31 and 32 are rejected under 35 USC §103(a) as unpatentable over Subramanian et al. (United States Patent Application Publication # US 2013/0210460 A1), hereinafter Subramanian, in view of Wang et al. (United States Patent Application Publication # US 2018/0376417 A1), hereinafter Wang, and Reece et al. (United States Patent # US10,917,395 B2), hereinafter Reece.
Consider claim 1: A method, Subramanian discloses an apparatus and method for controlling transmission and reception of basic safety messages by pedestrian users [Title; Abstract; Fig. 1-2; Para. 0002, 0015-0016], comprising: 
receiving, by a vulnerable road user (VRU) device and from a vehicle user equipment (VUE) device, an event reporting configuration that specifies one or more thresholds; Subramanian discloses that a reporting configuration for a mobile node (MN, VRU) may comprise transmission of messages at a high rate, a low rate, at a high power or a low power, or not transmitted at all, and a high or low monitoring rate or duty cycle, and where the determined reporting configuration may be based on node location and/or inertial and or sensed parameters [Fig. 1-2; Para. 0016; Para. 0031-0032], and specifically that in various embodiments the node may determine whether it is in a vehicle (and hence use of a reduced transmission rate and power) based at least in part on a received audio signal generated by the vehicle [Para. 0027, 0041], and/or embodiments in a server obtains vehicle location information (from a VUE) and node (VRU) location and determines whether the node is within the vehicle and directs a reporting configuration accordingly [Para. 0037] (hence the VRU reporting configuration is based, at least in part on information received from a vehicle (VUE).
determining, by the VRU device, that a parameter associated with movement of the VRU device satisfies the one or more thresholds; the system (100) comprising one or more portable wireless communication devices (mobile node/vulnerable road user device), the device generating information about its location (step 204) including whether the device is located in a moving vehicle (step 210), and in particular that the device receives GPS and inertial signals and identifies that it is traveling at a velocity and/or direction that are beyond pedestrian speeds (a threshold) and/or is experiencing acceleration levels beyond typical pedestrian acceleration patterns [Fig. 1-2; Para. 0029, 0042-0043]; and 
transmitting, by the VRU device and to the VUE device, an indication of an event associated with the VRU device based at least in part on determining that the parameter satisfies the one or more thresholds, that safety message transmission is controlled (step 214) such that transmission is enabled when the device is determined to be outside of a vehicle (step 216) and disabled/inhibited when the device is identified to be inside a moving vehicle (step 218), the message which may include information about pedestrian user location, motion and status [Fig. 2; Para. 0052-0053];
wherein the event associated with the VRU device comprises a type of event associated with a change in a direction of the movement of the VRU device or a rate of change of the direction of movement of VRU device.
Subramanian therefore discloses: (a) embodiments in which reporting configuration (periodicity of reporting) of a mobile node (VRU) may be based on a (an audio) signal from a vehicle device (VRE), but does not disclose that one or more thresholds for determining configuration are received by the VRU from the VRE; and (b) that a determination that a mobile (VRU) device is within a vehicle based on a determination that speed or acceleration art beyond those of a pedestrian, but not specifically that based on a change in direction or a rate of change of the direction of movement.  These were known in the prior art however, and for example:
Wang discloses an analogous system and method of connection management for internet of things devices, for managing intercommunication between multiple data collecting devices [Title; Abstract; Fig. 1, 4; Para. 0001, 0010] and particularly embodiments in which a particular data device may receive a message from another network device for modifying reporting configuration, and specifically that a modification may direct the data collecting device to skip periodic reporting in favor of a specific “alarm” report when a sensed value exceeds a particular threshold in order to reduce a number of communications [Para. 0071-0072].  Wang also discloses embodiments and examples in which “tracker” devices may monitor location and acceleration to indicate and modify reporting based on a threshold-based determination that the device is travelling in a vehicle [Para. 0073-0076].
Reece discloses systems and methods of wireless operation in a vehicle, including a determination of whether a user mobile device is within the vehicle, and particularly that this may be determined by comparing a change in a direction of travel of the mobile device, with a change in direction of travel of the vehicle and determining whether they match within a predetermined threshold [Title; Abstract; Col. 1, 26-39; claim 9, 13].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) a mobile data device may receive a message from a second data device instructing the device modify or update reporting configuration (alarm based, or change of period) based on sensed data compared to thresholds, and particularly a change of reporting based on location and/or transport mode, as taught by Wang, (b) that the determination whether a user mobile (VRU) is within a vehicle y comparing changes of direction of the mobile unit with those of the vehicle as taught by Reece, and applied to a system and method for controlling communication of basic safety messages by pedestrian users as taught by Subramanian, in order to: (a) control device duty cycle and reduce unnecessary message traffic and battery consumption based on user device location and whether such device is within a vehicle, and (b) in order to unambiguously associate a particular VRU as travelling with a particular vehicle.
Consider claim 2 and as applied to claim 1: The method of claim 1, wherein the event reporting configuration identifies: 
an absolute movement event, and 
a relative movement event, and
wherein the relative movement event is the type of event associated with the change in a direction of the movement of the VRU device or the rate of change of the direction of movement of the VRU device.
Subramanian discloses steps (206, 208, 210) in which a determination is made with respect to whether the device (and associated pedestrian/VRU) is within a vehicle or outside of a vehicle by comparing (absolute) position, heading, velocity and acceleration to a pedestrian dynamic profile and/or comparing the (absolute) parameters to a vehicle profile or expected values. Subramanian also discloses that the position and velocity information of the device may be compared with position and velocity parameters from a plurality of vehicles in the vicinity to determine a best match (lowest relative difference) and therefore the likely vehicle in which the VRU is located [Fig. 2-4; Para. 0041-0042, 0044, 0079-0080].
Reece specifically discloses comparing a change in a direction of travel of the mobile device, with a change in direction of travel of the vehicle and determining whether they match within a predetermined threshold [claim 9, 13].


Consider claim 3 and as applied to claim 1: The method of claim 1, 
wherein the event reporting configuration further specifies one or more different thresholds associated with an absolute movement event; and 
wherein the one or more different thresholds comprise: 
a speed threshold associated with a speed of the VRU device, 
an angle threshold associated with at least one of a yaw angle, a pitch angle, or a roll angle of the VRU device, 
the speed threshold and a time duration threshold associated with the speed of the VRU device, 
a heading direction range threshold and a time duration threshold associated with a heading direction of the VRU device, 
a velocity threshold associated with a velocity of the VRU device along an axis that is perpendicular to a direction of travel of the VUE device, 
an acceleration threshold associated with an acceleration of the VRU device along the axis that is perpendicular to the direction of travel of the VUE device, or 
an angular speed threshold associated with an angular speed of the VRU device.
Subramanian also discloses at least comparison of a speed (velocity) parameter with that of a pedestrian profile (maximum pedestrian speed) and/or vehicle profile [Fig. 2-4; Para. 0041-0042, 0044, 0079-0080].
Consider claim 4 and as applied to claim 1: The method of claim 1, 
wherein the one or more thresholds comprise:
a change in speed threshold associated with a speed of the VRU device,
a change in angle threshold associated with at least one of a yaw angle, a pitch angle, or a roll angle of the VRU device,
the change in speed threshold and a time duration threshold associated with the speed of the VRU device,
a change in heading direction threshold,
a change in velocity threshold associated with a velocity of the VRU device along an axis that is perpendicular to a direction of travel of the VUE device,
a change in acceleration threshold associated with an acceleration of the VRU device along the axis that is perpendicular to the direction of travel of the VUE device, a change in angular speed threshold associated with an angular speed of the VRU device.
Subramanian also discloses at least comparison of a speed (velocity) parameter with that of a pedestrian profile (acceleration levels beyond typical pedestrian acceleration patterns (thresholds)) and/or vehicle profile [Fig. 2-4; Para. 0041-0042, 0044, 0079-0080], and where, in fact an acceleration is a change of speed (and a pedestrian acceleration pattern limit is a change in speed threshold.
Reece discloses comparing a threshold associated with a relative change in a direction of travel of the mobile device, with respect to a change in direction of travel of the vehicle [claim 9, 13].
Consider claim 6 and as applied to claim 1: The method of claim 1, 
wherein the event reporting configuration indicates a reduced frequency for periodic status reporting, Subramanian discloses that a reporting configuration for a mobile node (MN, VRU) may comprise transmission of messages at a high rate, a low rate, at a high power or a low power, or not transmitted at all, and a high or low monitoring rate or duty cycle, and where the determined reporting configuration may be based on node location and/or inertial and or sensed parameters [Fig. 1-2; Para. 0016; Para. 0031-0032], and
wherein the reduced frequency for periodic status reporting is reduced relative to a baseline frequency for periodic status reporting for the VRU device; Subramanian also discloses that reporting frequencies may include a predetermined high rate (HT) and predetermined, fixed low rate (LT) [Para. 0038], hence a rate lower than baseline frequency.
Subramanian does not specifically disclose these features in a single embodiment, but it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention that one or more of the disclosed means for determining reporting transmission rate may be used interchangeably, with disclosed features or various embodiments, and as modified by Wang, to meet particular design requirements.
Consider claim 7 and as applied to claim 6: The method of claim 6, further comprising:
determining that a quantity of VUE devices identified by the VRU device does not satisfy a quantity threshold; and
transmitting, based at least in part on determining that the quantity of VUE devices identified by the VRU device does not satisfy the quantity threshold, periodic status reports to the VUE device at the reduced frequency for periodic status reporting prior to determining that the parameter satisfies the one or more thresholds.
Subramanian discloses a particular embodiment, in which a particular exemplary operator (134) and associated node (VRU) is located relatively far from detected vehicles, and based on various parameters including a number of vehicles from which messages are received, it is determined to operate at a low reporting frequency [Fig. 1; Para 0032], whereas in another example, an operator (195) located where a larger number of messages are received (above a threshold), it is determined to operate at a high reporting frequency [Para. 0033].
Consider claim 8 and as applied to claim 7: The method of claim 7, further comprising: periodically identifying nearby VUE devices at the baseline frequency for periodic status reporting for the VRU device.
Subramanian also discloses that a monitoring (reception) rate may also be set to a low rate when the number of detected vehicles and or messages is low (below threshold), and a higher rate (baseline) when a greater number of vehicles are detected [Fig. 1; Para. 0031, 0033].


Consider claim 9 and as applied to claim 6: The method of claim 6, further comprising:
transmitting one or more first periodic status reports to the VUE device at the reduced frequency for periodic status reporting prior to determining that the parameter satisfies the one or more thresholds;
determining, after transmitting the one or more first periodic status reports, that a quantity of VUE devices identified by the VRU device satisfies a quantity threshold; and
transmitting one or more second periodic status reports to the VUE device at the baseline frequency based at least in part on determining that the quantity of VUE devices identified by the VRU device satisfies the quantity threshold.
Subramanian discloses an exemplary method of operation which continues iteratively after a mobile node device (VRU) is powered and initialized (step 202), thereafter the device determines its location (step 204), including proximity to vehicles and vehicle routes (number of identified vehicles (VRE)) (step 206), and controls the device monitoring and reporting frequency based on the location determination (quantity with respect to a threshold) (step214) (specifically steps 216, 222), and then returns to the step of determining location [Fig. 2 (also related description. Para. 0039-0048, 0053-0054, 0058)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the invention that the claimed sequence of operation (operation at a low reporting rate, and changing to a higher base rate based on a determined increased number of vehicles over a threshold, is one of a limited number of operational sequences, and would be performed by the system and method for pedestrian reporting as taught by Subramanian, and as modified by Wang and Reece, under circumstances where a number of detected vehicles at a first time is low, and increases to a higher number at a second time period.
Consider claim 10 and as applied to claim 6: The method of claim 6, further comprising:
transmitting one or more first periodic status reports to the VUE device at the reduced frequency for periodic status reporting prior to determining that the parameter satisfies the one or more thresholds; and
transmitting one or more second periodic status reports to the VUE device at the baseline frequency based at least in part on determining that the parameter satisfies the one or more thresholds. 
This claim is rejected based on the same citations and analysis as presented for claim 9, previously.
Consider claim 20: A vulnerable road user (VRU) device for wireless communication, Subramanian discloses an apparatus and method for controlling transmission and reception of basic safety messages by pedestrian users [Title; Abstract; Fig. 1-4; Para. 0002, 0010, 0015-0016, 0018-0021, 0060], comprising:
a memory; wherein a mobile node (MN/VRU) may comprise a processor (302) and associated memory (304) [Fig. 3; Para. 0061, 0079]; and
one or more processors coupled to the memory, the one or more processors configured to:
receive, from a vehicle user equipment (VUE) device, and event reporting configuration that specifies one or more thresholds; Subramanian discloses that a reporting configuration for a mobile node (MN, VRU) may comprise transmission of messages at a high rate, a low rate, at a high power or a low power, or not transmitted at all, and a high or low monitoring rate or duty cycle, and where the determined reporting configuration may be based on node location and/or inertial and or sensed parameters [Fig. 1-2; Para. 0016; Para. 0031-0032], and specifically that in various embodiments the node may determine whether it is in a vehicle (and hence use of a reduced transmission rate and power) based at least in part on a received audio signal generated by the vehicle [Para. 0027, 0041], and/or embodiments in a server obtains vehicle location information (from a VUE) and node (VRU) location and determines whether the node is within the vehicle and directs a reporting configuration accordingly [Para. 0037] (hence the VRU reporting configuration is based, at least in part on information received from a vehicle (VUE).
determine that a parameter associated with a movement of the VRU device satisfies the one or more thresholds; the system (100) comprising one or more portable wireless communication devices (mobile node/vulnerable road user device), the device generating information about its location (step 204) including whether the device is located in a moving vehicle (step 210), and in particular that the device receives GPS and inertial signals and identifies that it is traveling at a velocity and/or direction that are beyond pedestrian speeds (a threshold) and/or is experiencing acceleration levels beyond typical pedestrian acceleration patterns [Fig. 1-2; Para. 0029, 0042-0043]; and 
transmit, to the VUE device, an indication of an event associated with the VRU device based at least in part on determining that the parameter satisfies the one or more thresholds; that safety message transmission is controlled (step 214) such that transmission is enabled when the device is determined to be outside of a vehicle (step 216) and disabled/inhibited when the device is identified to be inside a moving vehicle (step 218), the message which may include information about pedestrian user location, motion and status [Fig. 2; Para. 0052-0053], wherein the event associated with the VRU device comprises a type of event associated with a change in a direction of the movement of the VRU device or a rate of change of the direction of movement of the VRU device.
Subramanian therefore discloses: (a) embodiments in which reporting configuration (periodicity of reporting) of a mobile node (VRU) may be based on a (an audio) signal from a vehicle device (VRE), but does not disclose that one or more thresholds for determining configuration are received by the VRU from the VRE; and (b) that a determination that a mobile (VRU) device is within a vehicle based on a determination that speed or acceleration art beyond those of a pedestrian, but not specifically that based on a change in direction or a rate of change of the direction of movement.  These were known in the prior art however, and for example:
Wang discloses an analogous system and method of connection management for internet of things devices, for managing intercommunication between multiple data collecting devices [Title; Abstract; Fig. 1, 4; Para. 0001, 0010] and particularly embodiments in which a particular data device may receive a message from another network device for modifying reporting configuration, and specifically that a modification may direct the data collecting device to skip periodic reporting in favor of a specific “alarm” report when a sensed value exceeds a particular threshold in order to reduce a number of communications [Para. 0071-0072].  Wang also discloses embodiments and examples in which “tracker” devices may monitor location and acceleration to indicate and modify reporting based on a threshold-based determination that the device is travelling in a vehicle [Para. 0073-0076].
Reece discloses systems and methods of wireless operation in a vehicle, including a determination of whether a user mobile device is within the vehicle, and particularly that this may be determined by comparing a change in a direction of travel of the mobile device, with a change in direction of travel of the vehicle and determining whether they match within a predetermined threshold [Title; Abstract; Col. 1, 26-39; claim 9, 13].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) a mobile data device may receive a message from a second data device instructing the device modify or update reporting configuration (alarm based, or change of period) based on sensed data compared to thresholds, and particularly a change of reporting based on location and/or transport mode, as taught by Wang, (b) that the determination whether a user mobile (VRU) is within a vehicle y comparing changes of direction of the mobile unit with those of the vehicle as taught by Reece, and applied to a system and method for controlling communication of basic safety messages by pedestrian users as taught by Subramanian, in order to: (a) control device duty cycle and reduce unnecessary message traffic and battery consumption based on user device location and whether such device is within a vehicle, and (b) in order to unambiguously associate a particular VRU as travelling with a particular vehicle.
Consider claim 21 and as applied to claim 20: The VRU device of claim 20, 
wherein the event reporting configuration indicates a reduced frequency for periodic status reporting, and Subramanian discloses that a reporting configuration for a mobile node (MN, VRU) may comprise transmission of messages at a high rate, a low rate, at a high power or a low power, or not transmitted at all, and a high or low monitoring rate or duty cycle, and where the determined reporting configuration may be based on node location and/or inertial and or sensed parameters [Fig. 1-2; Para. 0016; Para. 0031-0032];
wherein the reduced frequency for periodic status reporting is reduced relative to a baseline frequency for periodic status reporting for the VRU device; Subramanian also discloses that reporting frequencies may include a predetermined high rate (HT) and predetermined, fixed low rate (LT) [Para. 0038], hence a rate lower than baseline frequency.
Subramanian does not specifically disclose these features in a single embodiment, but it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention that one or more of the disclosed means for determining reporting transmission rate may be used interchangeably, with disclosed features or various embodiments to meet particular design requirements.
Consider claim 22 and as applied to claim 21: The VRU device of claim 21, 
wherein the one or more processors are further configured to:
determine that a quantity of VUE devices identified by the VRU device does not satisfy a quantity threshold; and
transmit, based at least in part on determining that the quantity of VUE devices identified by the VRU device does not satisfy the quantity threshold, periodic status reports to the VUE device at the reduced frequency for periodic status reporting prior to determining that the parameter satisfies the one or more thresholds.
Subramanian discloses a particular embodiment, in which a particular exemplary operator (134) and associated mobile node (VRU) is located relatively far from detected vehicles, the distance determination based on various parameters including a number of vehicles from which messages are received, the processor determines to operate at a low reporting frequency [Fig. 1; Para 0032], whereas in another example, an operator (195) located where a larger number of messages are received (above a threshold) it is determined to operate at a high reporting frequency [Para. 0033].
Consider claim 23 and as applied to claim 22: The VRU device of claim 22, 
wherein the one or more processors are further configured to: 
periodically identify nearby VUE devices at the baseline frequency for periodic status reporting for the VRU device.
Subramanian also discloses that a monitoring (reception) rate may also be set to a low rate when the number of detected vehicles and or messages is low (below threshold), and a higher rate (baseline) when a greater number of vehicles are detected [Fig. 1; Para. 0031, 0033].
Consider claim 24 and as applied to claim 21: The VRU device of claim 21, wherein the one or more processors are further configured to:
transmit one or more first periodic status reports to the VUE device at the reduced frequency for periodic status reporting prior to determining that the parameter satisfies the one or more thresholds;
determine, after transmitting the one or more first periodic status reports, that a quantity of VUE devices identified by the VRU device satisfies a quantity threshold; and
transmit one or more second periodic status reports to the VUE device at the baseline frequency based at least in part on determining that the quantity of VUE devices identified by the VRU device satisfies the quantity threshold.
Subramanian discloses an exemplary method of operation which continues iteratively after a mobile node device (VRU) is powered and initialized (step 202), thereafter the device determines its location (step 204), including proximity to vehicles and vehicle routes (number of identified vehicles (VRE)) (step 206), and controls the device monitoring and reporting frequency based on the location determination (quantity with respect to a threshold) (step214) (specifically steps 216, 222), and then returns to the step of determining location [Fig. 2 (also related description. Para. 0039-0048, 0053-0054, 0058)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the invention that the claimed sequence of operation (operation at a low reporting rate, and changing to a higher base rate based on a determined increased number of vehicles over a threshold, is one of a limited number of operational sequences, and would be performed by the system and method for pedestrian reporting as taught by Subramanian under circumstances where a number of detected vehicles at a first time is low, and increases to a higher number at a second time period.
Consider claim 25 and as applied to claim 21: The VRU device of claim 21, wherein the one or more processors are further configured to:
transmit one or more first periodic status reports to the VUE device at the reduced frequency for periodic status reporting prior to determining that the parameter satisfies the one or more thresholds; and 
transmit one or more second periodic status reports to the VUE device at the baseline frequency based at least in part on determining that the parameter satisfies the one or more thresholds. 
This claim is rejected based on the same citations and analysis as presented for claim 9, previously.
Consider claim 31 and as applied to claim 1: The method of claim 1, wherein the one or more thresholds are based at least in part on a movement of the VUE device.
Wang specifically discloses examples in which a terminal (VRU) device may act as a “tracker” wherein location and acceleration sensor data may be compared to threshold ranges to determine wither the device is traveling within a vehicle (aircraft) [Para. 0074-0046].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to independently determine, based on comparison of device sensor data with threshold values, that a terminal device and associated user are travelling within a vehicle as taught by Wang and applied to a system and method for controlling communication of basic safety messages by pedestrian users as taught by Subramanian as modified by Wang and Reece, where it is determined whether a terminal device is travelling in concert with a vehicle and associated VUE device, in order to reduce or suppress communications while the VRU is within a vehicle and associated VUE, and thereby prolong battery life and reduce congestion on network frequencies.
Consider claim 32 and as applied to claim 1: The method of claim 1, wherein the parameter is determined to satisfy the one or more thresholds using one or more sensors of the VRU device. This claim is rejected based on the same citations and analysis as for claim 31 previously.

Claims 12-19 and 26-30 are rejected under 35 USC §103(a) as unpatentable over Subramanian et al. (United States Patent Application Publication # US 2013/0210460 A1), hereinafter Subramanian, Wang et al. (United States Patent Application Publication # US 2018/0376417 A1), hereinafter Wang, and Reece et al. (United States Patent # US 10,917,395 B2), hereinafter Reece, and further in view of Kim et al. (United States Patent Application Publication # US 2018/0310147 A1), hereinafter Kim.
Consider claim 12: A method, Subramanian discloses an apparatus and method for controlling transmission and reception of basic safety messages by pedestrian users [Title; Abstract; Fig. 1-2; Para. 0002, 0015-0016], comprising:
determining, by a vehicle user equipment (VUE) device, one or more thresholds associated with one or more types of events associated with movement of a vulnerable road user device; Subramanian discloses that a reporting configuration for a mobile node (MN, VRU) may comprise transmission of messages at a high rate, a low rate, at a high power or a low power, or not transmitted at all, and a high or low monitoring rate or duty cycle, and where the determined reporting configuration may be based on node location and/or inertial and or sensed parameters [Fig. 1-2; Para. 0016; Para. 0031-0032], and specifically that in various embodiments the node may determine whether it is in a vehicle (and hence use of a reduced transmission rate and power) based at least in part on a received audio signal generated by the vehicle [Para. 0027, 0041], and/or embodiments in a server obtains vehicle location information (from a VUE) and node (VRU) location and determines whether the node is within the vehicle and directs a reporting configuration accordingly [Para. 0037] (hence the VRU reporting configuration is based, at least in part on information received from a vehicle (VUE).
transmitting, by the VUE device, an event reporting configuration that indicates a request for the VRU device to report the one or more types of events, associated with movement of the VRU device, to the VUE device; embodiments in which a vehicle may poll, or request that one or more mobile nodes (MNs/pedestrian devices/VRUs) provide periodic safety messages (comprising present location) [Fig. 1-2; Para. 0027, 0029, 0051-0052, 0059], 
wherein the event reporting configuration specifies the one or more thresholds; and
receiving, by the VUE device, an indication of an event associated with the VRU device, the safety message received by one or more vehicles (VUE) [Para. 0027, 0059];
wherein the event associated with the VRU device comprises a type of event the one or more types of events associated with a change in a direction of the movement of the VRU device or a rate of change of the direction of movement of the VRU device 
Subramanian therefore discloses: (a) embodiments in which reporting configuration (periodicity of reporting) of a mobile node (VRU) may be based on a (an audio) signal from a vehicle device (VRE), but does not disclose that one or more thresholds for determining configuration are received by the VRU from the VRE; and (b) that a determination that a mobile (VRU) device is within a vehicle based on a determination that speed or acceleration art beyond those of a pedestrian, but not specifically that based on a change in direction or a rate of change of the direction of movement.  These were known in the prior art however, and for example:
Wang discloses an analogous system and method of connection management for internet of things devices, for managing intercommunication between multiple data collecting devices [Title; Abstract; Fig. 1, 4; Para. 0001, 0010] and particularly embodiments in which a particular data device may receive a message from another network device for modifying reporting configuration, and specifically that a modification may direct the data collecting device to skip periodic reporting in favor of a specific “alarm” report when a sensed value exceeds a particular threshold in order to reduce a number of communications [Para. 0071-0072].  Wang also discloses embodiments and examples in which “tracker” devices may monitor location and acceleration to indicate and modify reporting based on a threshold-based determination that the device is travelling in a vehicle [Para. 0073-0076].
Reece discloses systems and methods of wireless operation in a vehicle, including a determination of whether a user mobile device is within the vehicle, and particularly that this may be determined by comparing a change in a direction of travel of the mobile device, with a change in direction of travel of the vehicle and determining whether they match within a predetermined threshold [Title; Abstract; Col. 1, 26-39; claim 9, 13].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) a mobile data device may receive a message from a second data device instructing the device modify or update reporting configuration (alarm based, or change of period) based on sensed data compared to thresholds, and particularly a change of reporting based on location and/or transport mode, as taught by Wang, (b) that the determination whether a user mobile (VRU) is within a vehicle y comparing changes of direction of the mobile unit with those of the vehicle as taught by Reece, and applied to a system and method for controlling communication of basic safety messages by pedestrian users as taught by Subramanian, in order to: (a) control device duty cycle and reduce unnecessary message traffic and battery consumption based on user device location and whether such device is within a vehicle, and (b) in order to unambiguously associate a particular VRU as travelling with a particular vehicle.
Subramanian also discloses the communication of a safety message but does not specifically disclose multiple “event types” and therefore the request is for a single type (safety message), and the response transmitted by a VRU and received by the vehicle is of a one and only event type, and where the claim does not limit a number of different types to more than one, and therefore includes a single message type embodiment as disclosed by Subramanian. The communication of multiple event types is, moreover, known in the prior art, and for example:
Kim discloses a method and device for transmitting alarm messages in V2V communication, including with a pedestrian (VRU) [Title; Abstract; Fig. 1, 10; Para. 0001, 0004] and particularly that: (a) a (first) alarm message may provide in indication of one or more events, including an indication of event type, the receiving node may then respond with an indication of which of the events an event message (comprising detailed information) is requested, and the alarming node may respond with an event message for only those requested events, and (b) that various event types may be filtered according to a preset condition, avoiding the need for unnecessary waking from a sleep condition [Para. 0084-005 (also 0086-0087)].
Therefore it would further have been obvious to the one of ordinary skill in the art at the time of effective filing for the invention that: events be categorized into a plurality of types, and that a node may request that messages containing event information from other nodes be provided for only one or more pre-selected event types as taught by Kim and applied to safety messages and message requested as taught by Subramanian, as modified by Wang and Reece, in order that communication congestion and energy consumption by mobile nodes be limited, by only communicating with respect to specific types of events.
Consider claim 13 and as applied to claim 12: The method of claim 12,
wherein the event reporting configuration indicates a request for periodic status reporting at a first frequency for the VRU device; 
Subramanian discloses various reporting configurations for a mobile node (MN, VRU) may comprise transmission of messages at a high rate, a low rate, at a high power or a low power, or not transmitted at all, and where the determined reporting configuration may be based on node location and/or inertial and or sensed parameters [Fig. 1-2; Para. 0016; Para. 0031-0032], 
Subramanian also discloses embodiments in which a vehicle may poll, or request that one or more mobile nodes (MNs/pedestrian devices/VRUs) provide periodic safety messages (comprising present location) [Fig. 1-2; Para. 0027, 0029, 0051-0052, 0059], and also embodiments in which the mobile node device (VRU) may determine whether it is in a vehicle (and hence use of a reduced transmission rate and power) based at least in part on a received audio signal generated by the vehicle [Para. 0027, 0041] (and wherein the generation of the audio signal by the VRE may be considered to be a component of the request), and wherein receipt of the audio signal by the mobile node is an indicator that the device is traveling in the vehicle and that periodic transmission should be at a low rate, or suppressed entirely (first frequency) [Fig. 2; Para. 0040, 0046-0047]; and
wherein the method further comprises: receiving, from the VRU device, one or more first periodic status reports at a second frequency based at least in part on the event associated with the VRU device, 
wherein the second frequency is greater than the first frequency. Subramanian discloses an exemplary method of operation which continues iteratively after a mobile node device (VRU) is powered and initialized (step 202), thereafter the device determines its location (step 204), including proximity to vehicles and vehicle routes (number of identified vehicles (VRE)) (step 206), and controls the device monitoring and reporting frequency based on the location determination (quantity with respect to a threshold) (step214) (specifically steps 216, 222), and then returns to the step of determining location [Fig. 2 (also related description. Para. 0039-0048, 0053-0054, 0058)]. Alternatively, and in addition Subramanian discloses an embodiment in which the mobile node periodic messages are received by a network (server node) which determines, based at least in part on location and proximate activity, a selected reporting frequency, and communicates any change of rate request to the mobile node on a continuing, iterative basis [Para. 0037-0038].
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the invention that the claimed sequence of operation (initial operation at a low reporting rate, and changing to a higher base rate based on a determined increased number of vehicles over a threshold, is one of a limited number of operational sequences, and would be performed by the system and method for pedestrian reporting as taught by Subramanian and as modified by Wang, Reece and Kim under circumstances where on startup the VRU is determined to be within a vehicle and/or a number of detected vehicles at a first time is low, and increases to a higher number at a second time period.
Consider claim 14 and as applied to claim 13: The method of claim 13, further comprising: receiving, from the VRU device, one or more second periodic status reports at the first frequency prior to receiving the indication of the event associated with the VRU device.  
Subramanian discloses a fixed number of operational reporting states for a pedestrian mobile node (VRU) including a pre-determined low reporting rate, a predetermined high reporting rate and a disabled or inhibited (zero reporting rate) state, a particular state determined at least in part by the location of the mobile node and/or activity in the vicinity of the mode.  Subramanian also discloses an iterative method in which the mobile node reassesses location and activity and adjusts reporting rate accordingly [Fig. 2; Para. 0033-0048, 0053-0054, 0058].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that the mobile node may provide a number of periodic messages at a first lower rate, and adjust to a second higher rate for a second series of periodic messages, as taught by Subramanian as modified by Wang, Reece and Kim, depending upon a change in the mobile node location and/or environment.
Consider claim 15 and as applied to claim 13: The method of claim 13, further comprising:
receiving one or more second periodic status reports from the VRU device;
determining, based at least in part on the one or more second periodic status reports, that one or more status reporting parameters for the VRU device satisfy one or more thresholds; and 
transmitting the event reporting configuration that indicates the request for periodic status reporting at the first frequency for the VRU device based at least in part on determining that the one or more status reporting parameters for the VRU device satisfy the one or more thresholds.
Subramanian discloses an embodiment in which the mobile node periodic messages are received by a network (server node) which determines, based at least in part on location and proximate activity, a selected reporting frequency, and communicates any change of rate request to the mobile node on a continuing, iterative basis [Para. 0037-0038], and where selection of reporting frequency is based at least in part on comparison with pedestrian and vehicle motion profiles, and a number of proximate vehicles and other pedestrian nodes (see also citations and analysis for claim 12 and 13).
Subramanian discloses embodiments in which the mobile node (VRU) itself determines and updates a reporting rate, and in which the reporting rate is determined by a network/server node and communicated to the mobile node through one or more base stations, and discloses that a vehicle node (VUE) may directly request periodic reporting, but does not disclose that the request communication from the VRE specifies a particular reporting frequency or a change to the reporting frequency.
It would, however, have been obvious to one of ordinary skill in the art at the time of the invention that a vehicle node device act alternatively as a relay to communicate a reporting frequency request or change as determined by a server, to a mobile node (rather than relay through a base station), or alternatively for the vehicle node to make a reporting frequency selection and request itself (in lieu of the server), where a vehicle node device in the immediate vicinity to the mobile node may have the best communication signal quality, as taught by Subramanian as modified by Wang, Reece and Kim, and where use of the vehicle node for control may reduce the computational and energy burden on the mobile (VRU) nodes.
Consider claim 16 and as applied to claim 12: The method of claim 12, wherein the one or more types of events comprise: 
an absolute movement event, and 
a relative movement event, and
wherein the relative movement vent is the type of event associated with the change in a direction of the movement of the VRU device or the rate of change of the direction on movement of VRU device. Subramanian discloses steps (206, 208, 210) in which a determination is made with respect to whether the device (and associated pedestrian/VRU) is within a vehicle or outside of a vehicle by comparing (absolute) position, heading, velocity and acceleration to a pedestrian dynamic profile and/or comparing the (absolute) parameters to a vehicle profile or expected values. Subramanian also discloses that the position and velocity information of the device may be compared with position and velocity parameters from a plurality of vehicles in the vicinity to determine a best match (lowest relative difference) and therefore the likely vehicle in which the VRU is located [Fig. 2-4; Para. 0041-0042, 0044, 0079-0080].
Reece specifically discloses comparing a change in a direction of travel of the mobile device, with a change in direction of travel of the vehicle and determining whether they match within a predetermined threshold [claim 9, 13].
Consider claim 17 and as applied to claim 12: The method of claim 12, 
wherein the one or more events further comprise: 
a speed of the VRU device satisfying a speed threshold, 
at least one of a yaw angle, a pitch angle, or a roll angle of the VRU device satisfying an angle threshold, 
the speed of the VRU device satisfying the speed threshold for at least a first time duration, 
a heading direction of the VRU device being within a heading direction range for at least a second time duration, 
a velocity of the VRU device along an axis that is perpendicular to a direction of travel of the VUE device satisfying a velocity threshold, 
an acceleration of the VRU device along the axis that is perpendicular to the direction of travel of the VUE device satisfying an acceleration threshold, or 
an angular speed of the VRU device satisfying an angular speed threshold.
Subramanian also discloses at least comparison of a speed (velocity) parameter with that of a pedestrian profile (maximum pedestrian speed) and/or vehicle profile [Fig. 2-4; Para. 0041-0042, 0044, 0079-0080].
Consider claim 18 and as applied to claim 12: The method of claim 12, wherein the one or more events further comprise: 
a change in speed of the VRU device satisfying a change in speed threshold, 
at least one of a change in yaw angle, a change in pitch angle, or a change in roll angle of the VRU device satisfying a change in angle threshold, 
the change in speed of the VRU device satisfying the change in speed threshold for at least a first time duration, 
a change in velocity of the VRU device along an axis that is perpendicular to a direction of travel of the VUE device satisfying a change in velocity threshold, 
a change in acceleration of the VRU device along the axis that is perpendicular to the direction of travel of the VUE device satisfying a change in acceleration threshold, or a change in angular speed of the VRU device satisfying a change in angular speed threshold.
Subramanian also discloses at least comparison of a speed (velocity) parameter with that of a pedestrian profile (acceleration levels beyond typical pedestrian acceleration patterns (thresholds)) and/or vehicle profile [Fig. 2-4; Para. 0041-0042, 0044, 0079-0080], and where, in fact an acceleration is a change of speed (and a pedestrian acceleration pattern limit is a change in speed threshold.
Reece discloses comparing a threshold associated with a relative change in a direction of travel of the mobile device, with respect to a change in direction of travel of the vehicle [claim 9, 13].
Consider claim 19 and as applied to claim 12: The method of claim 12, further comprising: transmitting a safety warning communication to the VRU device based at least in part on receiving the indication of the event associated with the VRU device. Kim specifically discloses that alarm messages (warning communications) may be sent from a vehicle (VUE) to another vehicle (V2V) or to a pedestrian (VRU/V2P) based on determined conditions, including vehicle parameters (such as speed relative to location) and/or number and proximity of pedestrians in the vicinity [Para. 0086-0088], and as may be determined by periodic safety messages as taught by Subramanian and as modified by Wang and Kim.
Consider claim 26: A vehicle user equipment (VUE) device for wireless communication, Subramanian discloses an apparatus and method for controlling transmission and reception of basic safety messages by pedestrian users comprising mobile wireless devices both installed in vehicles (VUE) and mobile wireless devices carried by pedestrians (VRU), where the pedestrian devices may be in the form of a smartphone or similar device [Title; Abstract; Fig. 1-4; Para. 0002, 0010, 0015-0016, 0018-0021, 0027, 0029, 0060], comprising: 
a memory; wherein a mobile wireless device (VUE or VRU) may comprise a processor (302) and associated memory (304) [Fig. 3; Para. 0061, 0079]; and 
one or more processors coupled to the memory, the one or more processors configured to: 
determine one or more thresholds associated with one or more types of events associated with movement of a vulnerable road user (VRU) device; Subramanian discloses that a reporting configuration for a mobile node (MN, VRU) may comprise transmission of messages at a high rate, a low rate, at a high power or a low power, or not transmitted at all, and a high or low monitoring rate or duty cycle, and where the determined reporting configuration may be based on node location and/or inertial and or sensed parameters [Fig. 1-2; Para. 0016; Para. 0031-0032], and specifically that in various embodiments the node may determine whether it is in a vehicle (and hence use of a reduced transmission rate and power) based at least in part on a received audio signal generated by the vehicle [Para. 0027, 0041], and/or embodiments in a server obtains vehicle location information (from a VUE) and node (VRU) location and determines whether the node is within the vehicle and directs a reporting configuration accordingly [Para. 0037] (hence the VRU reporting configuration is based, at least in part on information received from a vehicle (VUE).
transmit an event reporting configuration that indicates a request for the VRU device to report one or more types of events, associated with movement of the VRU device, to the VUE device; embodiments in which a vehicle may poll, or request that one or more mobile nodes (MNs/pedestrian devices/VRUs) provide periodic safety messages (comprising present location) [Fig. 1-2; Para. 0027, 0029, 0051-0052, 0059]; wherein the event reporting configuration specifies the one or more thresholds; and 
receive, from the VRU device, an indication of an event associated with the VRU device, the safety message received by one or more vehicles (VUE) [Para. 0027, 0059];
the event associated with the VRU device comprises a type of event, of the one or more types of events associated with a change in a direction of the movement of the VRU device or a rate of change of the direction of movement of VRU device.
Subramanian therefore discloses: (a) embodiments in which reporting configuration (periodicity of reporting) of a mobile node (VRU) may be based on a (an audio) signal from a vehicle device (VRE), but does not disclose that one or more thresholds for determining configuration are received by the VRU from the VRE; and (b) that a determination that a mobile (VRU) device is within a vehicle based on a determination that speed or acceleration art beyond those of a pedestrian, but not specifically that based on a change in direction or a rate of change of the direction of movement.  These were known in the prior art however, and for example:
Wang discloses an analogous system and method of connection management for internet of things devices, for managing intercommunication between multiple data collecting devices [Title; Abstract; Fig. 1, 4; Para. 0001, 0010] and particularly embodiments in which a particular data device may receive a message from another network device for modifying reporting configuration, and specifically that a modification may direct the data collecting device to skip periodic reporting in favor of a specific “alarm” report when a sensed value exceeds a particular threshold in order to reduce a number of communications [Para. 0071-0072].  Wang also discloses embodiments and examples in which “tracker” devices may monitor location and acceleration to indicate and modify reporting based on a threshold-based determination that the device is travelling in a vehicle [Para. 0073-0076].
Reece discloses systems and methods of wireless operation in a vehicle, including a determination of whether a user mobile device is within the vehicle, and particularly that this may be determined by comparing a change in a direction of travel of the mobile device, with a change in direction of travel of the vehicle and determining whether they match within a predetermined threshold [Title; Abstract; Col. 1, 26-39; claim 9, 13].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) a mobile data device may receive a message from a second data device instructing the device modify or update reporting configuration (alarm based, or change of period) based on sensed data compared to thresholds, and particularly a change of reporting based on location and/or transport mode, as taught by Wang, (b) that the determination whether a user mobile (VRU) is within a vehicle y comparing changes of direction of the mobile unit with those of the vehicle as taught by Reece, and applied to a system and method for controlling communication of basic safety messages by pedestrian users as taught by Subramanian, in order to: (a) control device duty cycle and reduce unnecessary message traffic and battery consumption based on user device location and whether such device is within a vehicle, and (b) in order to unambiguously associate a particular VRU as travelling with a particular vehicle.
Subramanian also discloses the communication of a safety message but does not specifically disclose multiple “event types” and therefore the request is for a single type (safety message), and the response transmitted by a VRU and received by the vehicle is of a one and only event type, and where the claim does not limit a number of different types to more than one, and therefore includes a single message type embodiment as disclosed by Subramanian. The communication of multiple event types is, moreover, known in the prior art, and for example:
Kim discloses a method and device for transmitting alarm messages in V2V communication, including with a pedestrian (VRU) [Title; Abstract; Fig. 1, 10; Para. 0001, 0004] and particularly that: (a) a (first) alarm message may provide in indication of one or more events, including an indication of event type, the receiving node may then respond with an indication of which of the events an event message (comprising detailed information) is requested, and the alarming node may respond with an event message for only those requested events, and (b) that various event types may be filtered according to a preset condition, avoiding the need for unnecessary waking from a sleep condition [Para. 0084-005 (also 0086-0087)].
Therefore it would further have been obvious to the one of ordinary skill in the art at the time of effective filing for the invention that: events be categorized into a plurality of types, and that a node may request that messages containing event information from other nodes be provided for only one or more pre-selected event types as taught by Kim and applied to safety messages and message requested as taught by Subramanian, as modified by Wang and Reece, in order that communication congestion and energy consumption by mobile nodes be limited, by only communicating with respect to specific types of events.
Consider claim 27 and as applied to claim 26: The VUE device of claim 26, 
wherein the event reporting configuration indicates a request for periodic status reporting at a first frequency for the VRU device; Subramanian discloses various reporting configurations for a mobile node (MN, VRU) may comprise transmission of messages at a high rate, a low rate, at a high power or a low power, or not transmitted at all, and where the determined reporting configuration may be based on node location and/or inertial and or sensed parameters [Fig. 1-2; Para. 0016; Para. 0031-0032].  Subramanian also discloses embodiments in which a vehicle may poll, or request that one or more mobile nodes (MNs/pedestrian devices/VRUs) provide periodic safety messages (comprising present location) [Fig. 1-2; Para. 0027, 0029, 0051-0052, 0059], and also embodiments in which the mobile node device (VRU) may determine whether it is in a vehicle (and hence use of a reduced transmission rate and power) based at least in part on a received audio signal generated by the vehicle [Para. 0027, 0041] (and wherein the generation of the audio signal by the VRE may be considered to be a component of the request), and wherein receipt of the audio signal by the mobile node is an indicator that the device is traveling in the vehicle and that periodic transmission should be at a low rate, or suppressed entirely (first frequency) [Fig. 2; Para. 0040, 0046-0047]; and 
wherein the one or more processors are further configured to: 
receive, from the VRU device, one or more first periodic status reports at a second frequency based at least in part on the event associated with the VRU device, wherein the second frequency is greater than the first frequency.  Subramanian discloses an exemplary method of operation which continues iteratively after a mobile node device (VRU) is powered and initialized (step 202), thereafter the device determines its location (step 204), including proximity to vehicles and vehicle routes (number of identified vehicles (VRE)) (step 206), and controls the device monitoring and reporting frequency based on the location determination (quantity with respect to a threshold) (step214) (specifically steps 216, 222), and then returns to the step of determining location [Fig. 2 (also related description. Para. 0039-0048, 0053-0054, 0058)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the invention that the claimed sequence of operation (initial operation at a low reporting rate, and changing to a higher base rate based on a determined increased number of vehicles over a threshold, is one of a limited number of operational sequences, and would be performed by the system and method for pedestrian reporting as taught by Subramanian as modified by Wang, Reece and Kim under circumstances where on startup the VRU is determined to be within a vehicle and/or a number of detected vehicles at a first time is low, and increases to a higher number at a second time period.
Consider claim 28 and as applied to claim 26: The VUE device of claim 26,
wherein the one or more events further comprise: 
a speed of the VRU device satisfying a speed threshold,
at least one of a yaw angle, a pitch angle, or a roll angle of the VRU device satisfying an angle threshold, 
the speed of the VRU device satisfying the speed threshold for at least a first time duration, 
a heading direction of the VRU device being within a heading direction range for at least a second time duration, 
a velocity of the VRU device along an axis that is perpendicular to a direction of travel of the VUE device satisfying a velocity threshold, 
an acceleration of the VRU device along the axis that is perpendicular to the direction of travel of the VUE device satisfying an acceleration threshold, or 
an angular speed of the VRU device satisfying an angular speed threshold.
Subramanian also discloses at least comparison of a speed (velocity) parameter with that of a pedestrian profile (maximum pedestrian speed) and/or vehicle profile [Fig. 2-4; Para. 0041-0042, 0044, 0079-0080].
Consider claim 29 and as applied to claim 26: The VUE device of claim 26, 
wherein the one or more events further comprise: 
a change in speed of the VRU device satisfying a change in speed threshold, 
at least one of a change in yaw angle, a change in pitch angle, or a change in roll angle of the VRU device satisfying a change in angle threshold, 
the change in speed of the VRU device satisfying the change in speed threshold for at least a first time duration, 
a change in velocity of the VRU device along an axis that is perpendicular to a direction of travel of the VUE device satisfying a change in velocity threshold, 
a change in acceleration of the VRU device along the axis that is perpendicular to the direction of travel of the VUE device satisfying a change in acceleration threshold, or a change in angular speed of the VRU device satisfying a change in angular speed threshold.
Subramanian also discloses at least comparison of a speed (velocity) parameter with that of a pedestrian profile (acceleration levels beyond typical pedestrian acceleration patterns (thresholds)) and/or vehicle profile [Fig. 2-4; Para. 0041-0042, 0044, 0079-0080], and where, in fact an acceleration is a change of speed (and a pedestrian acceleration pattern limit is a change in speed threshold.
Consider claim 30 and as applied to claim 26: The VUE device of claim 26, wherein the one or more processors are further configured to transmit a safety warning communication to the VRU device based at least in part on receiving the indication of the event associated with the VRU device. Kim specifically discloses that alarm messages (warning communications) may be sent from a vehicle (VUE) to another vehicle (V2V) or to a pedestrian (VRU/V2P) based on determined conditions, including vehicle parameters (such as speed relative to location) and/or number and proximity of pedestrians in the vicinity [Para. 0086-0088], and as may be determined by periodic safety messages as taught by Subramanian and as modified by Wang and Kim.

Response to Arguments
Applicant’s arguments filed on 31-May-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 1-4, 6-10, 20-25, 31 and 31 under 35 USC §103 as unpatentable over Subramanian (US 2013/0210460 A1) in view of Wang (US 2018/0376417 A1) [Remarks: page 17]:
Regarding independent claims 1 and 20:  Applicant’s argument is that Subramanian and Wang fail to disclose or suggest features of the claims as presently amended.  The argument is considered but is rendered moot by new rejections of these claims under 35 USC §103 over Subramanian, Wang and Reece (US 10,917,395 B2), the new rejections necessitated by the amendment of the claims, and where Reece [claim 9, 13] teaches the amended features.
Regarding claims 2-4, 6-10, 31 and 32:  No specific or additional arguments have been made with respect to these claims, and allowability asserted based on their depending from claim 1, alleged to be allowable.  These claims are now also rejected under 35 USC §103 over Subramanian in view of Wang and Reece based on the new rejection of the base claim, and on the particular citations and analysis applied to each in this Office action.
Regarding claims 21-25:  No specific or additional arguments have been made with respect to these claims, and allowability asserted based on their depending from claim 20, alleged to be allowable.  These claims are now also rejected under 35 USC §103 over Subramanian in view of Wang and Reece based on the new rejection of the base claim, and on the particular citations and analysis applied to each in this Office action.
Regarding independent claims 12 and 26:  Applicant’s argument is that Subramanian, Wang and Kim fail to disclose or suggest features of the claims as presently amended.  The argument is considered but is rendered moot by new rejections of these claims under 35 USC §103 over Subramanian, Wang, Reece (US 10,917,395 B2) and Kim, the new rejections necessitated by the amendment of the claims, and where Reece [claim 9, 13] teaches the amended features.
Regarding claims 13-19:  No specific or additional arguments have been made with respect to these claims, and allowability asserted based on their depending from claim 12, alleged to be allowable.  These claims are now also rejected under 35 USC §103 over Subramanian in view of Wang, Reece and Kim based on the new rejection of the base claim, and on the particular citations and analysis applied to each in this Office action.
Regarding claims 27-30:  No specific or additional arguments have been made with respect to these claims, and allowability asserted based on their depending from claim 26, alleged to be allowable.  These claims are now also rejected under 35 USC §103 over Subramanian in view of Wang, Reece and Kim based on the new rejection of the base claim, and on the particular citations and analysis applied to each in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Snyder (U.S. Patent # US 10,687,171 B1) disclosing the detecting of handling of a device in a vehicle.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT M, T, F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-73283114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Examiner, Art Unit 2684